UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ­­­ FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22937 O’Connor EQUUS (Exact name of registrant as specified in charter) ONE FREEDOM VALLEY DRIVE OAKS, PENNSYLVANIA 19456 (Address of Principal Executive Offices, including Zip Code) NICHOLAS VAGRA UBS O'CONNOR LLC ONE NORTH WACKER DRIVE, 32ND FLOOR CHICAGO, ILLINOIS 60606 (Name and Address of Agent for Service) Copies of all communications to: SEAN GRABER, ESQ. MORGAN, LEWIS & BOCKIUS LLP 1 PHILADELPHIA, PENNSYLVANIA 19103 Registrant’s telephone number, including area code: 1-888-793-8637 Date of fiscal year end: September 30, 2016 Date of reporting period: December 31, 2015 Item 1.Schedule of Investments ll;' December 31, 2015 (Unaudited) O’Connor EQUUS Schedule of Investments COMMON STOCK — 93.9%** Shares Value Consumer Discretionary — 10.0% Best Buy (a) $ General Motors (a) 250,620 Lions Gate Entertainment (a) 115,924 Mohawk Industries *(a) 265,146 822,337 Consumer Staples — 9.7% Herbalife *(a) 510,302 Post Holdings *(a) 290,730 801,032 Energy — 2.4% Occidental Petroleum 100,333 Patterson-UTI Energy 94,838 195,171 Financials — 11.7% Charles Schwab (a) 726,238 Progressive (a) 241,712 967,950 Health Care — 0.2% HealthEquity *(a) 16,571 Industrials — 25.3% American Airlines Group 160,549 Delta Air Lines (a) 221,667 MRC Global *(a) 206,181 Nielsen (a) 1,087,271 Towers Watson (a) 405,163 2,080,831 Information Technology — 27.8% Alliance Data Systems *(a) 592,689 CDK Global (a) 133,343 Cimpress NV *(a) 339,409 eBay *(a) 399,065 Microsoft (a) 115,066 December 31, 2015 (Unaudited) O’Connor EQUUS COMMON STOCK — continued Shares Value Information Technology — continued PayPal Holdings *(a) $ Western Union 166,115 Zillow Group, ClA * 10,130 Zillow Group, ClC * 111,530 2,294,217 Materials — 6.8% Barrick Gold (a) 195,570 CF Industries Holdings 56,644 Westlake Chemical 139,168 WestRock (a) 169,980 561,362 TOTAL COMMON STOCK (Cost $7,248,524) 7,739,471 TOTAL INVESTMENTS— 93.9% (Cost$7,248,524)† $ Securities Sold Short REGISTERED INVESTMENT COMPANIES — (50.9)% EXCHANGE TRADED FUND — (50.9)% iShares Russell 2000 ETF (11,348
